


Exhibit 20.23
    










SPIRIT MASTER FUNDING VII, LLC
Issuer,




and


CITIBANK, N.A.
Indenture Trustee








______________________________


SERIES 2013-2 SUPPLEMENT


Dated as of December 23, 2013


to


MASTER INDENTURE


Dated as of December 23, 2013


______________________________


NET-LEASE MORTGAGE NOTES, SERIES 2013-2


    












--------------------------------------------------------------------------------








TABLE OF CONTENTS


Page
ARTICLE I DEFINITIONS    1
Section 1.01.
Definitions.    1

ARTICLE II CREATION OF THE SERIES 2013-2 NOTES; PAYMENTS ON THE 2013-2
NOTES    4
Section 2.01.
Designation.    4

Section 2.02.
Identification of Mortgaged Properties and Mortgage Loans.    5

Section 2.03.
Payments on the Series 2013-2 Notes.    6

Section 2.04.
Interest Calculations.    7

ARTICLE III REPRESENTATIONS AND WARRANTIES    7
Section 3.01.
Representations and Warranties.    7

Section 3.02.
No Default.    7

Section 3.03.
Conditions Precedent Satisfied    7

ARTICLE IV MISCELLANEOUS PROVISIONS    7
Section 4.01.
Ratification of Indenture.    8

Section 4.02.
Counterparts.    8

Section 4.03.
Governing Law.    8

Section 4.04.
Beneficiaries.    8

Section 4.05.
Non-Petition.    8

Section 4.06.
Non-Recourse.    8

Section 4.07.
Amendments.    9



Schedules
SCHEDULE I-A    Mortgaged Properties
SCHEDULE I-B    Mortgage Loans
SCHEDULE II    Amortization Schedule


SERIES 2013-2 SUPPLEMENT, dated as of December 23, 2013 (the “Series 2013-2
Supplement”), among Spirit Master Funding VII, LLC (the “Issuer”) and the
Indenture Trustee.


Pursuant to this Series 2013-2 Supplement, the Issuer and the Indenture Trustee
hereby create a new Series of Notes (“Series 2013-2”) and specify the Principal
Terms thereof.


Pursuant to the Master Indenture, the Issuer may from time to time direct the
Indenture Trustee to authenticate one or more new Series of Notes. The Principal
Terms of any new Series are to be set forth in a related Series Supplement to
the Master Indenture.
        
ARTICLE I

DEFINITIONS
Section 1.01.    Definitions.
Capitalized terms used herein and not otherwise defined shall have the meaning
set forth in the Master Indenture.
“Accrual Period”: With respect to any Payment Date, the calendar month
immediately preceding the calendar month in which such Payment Date occurs;
provided that the Accrual Period with respect to the first Payment Date will be
the period from and including the Series Closing Date to but excluding February
1, 2014.
“Anticipated Repayment Date”: The Payment Date occurring in December 2023.
“Asset Concentrations”: Concentrations, stated as a percentage, of (i) Business
Sectors, (ii) Tenants (including affiliates of any Tenant), (iii) States, (iv)
Leases pursuant to which Tenants pay Percentage Rent, (v) Mortgaged Properties
that are subject to Ground Leases and (vi) Mortgage Loans, and are calculated as
of each Determination Date, by dividing the aggregate Collateral Value of the
Mortgage Loans and the Mortgaged Properties (that do not otherwise secure a
Mortgage Loan) in the Collateral Pool, as applicable, with respect to all (a)
Mortgaged Properties operated in any single Business Sector, (b) Leases to any
single Tenant (including affiliates of such Tenant), (c) Mortgaged Properties
located within any State, (d) Mortgaged Properties (including any Mortgaged
Properties securing a Mortgage Loan) which are subject to Leases or leases
pursuant to which Tenants or tenants pay Percentage Rent, (e) Mortgaged
Properties which are subject to Ground Leases and (f) Mortgage Loans, in each
case, by the sum of (i) the Aggregate Collateral Value and (ii) the amounts on
deposit in the Release Account that are available to an Issuer to purchase or
otherwise acquire Qualified Substitute Mortgage Loans or Qualified Substitute
Mortgaged Properties.
“Business Sector”: With respect to any Industry Group, any of the business
sectors defined in the Master Indenture.
“Controlling Party”: The Series 2013-2 Noteholders that own in the aggregate
more than 50% of the aggregate Class Principal Balance of the Series 2013-2
Notes (excluding, for the purposes of this determination, any Notes owned by
Spirit Realty or any of its affiliates).


“Defaulted Asset”: As defined in the Property Management Agreement.


“Delinquent Asset”: As defined in the Property Management Agreement.


“Early Amortization Event”: As defined in the Master Indenture.


“Indenture”: With respect to the Series 2013-2 Notes, the Master Indenture,
dated December 23, 2013, between Spirit Master Funding VII, LLC and the
Indenture Trustee, as supplemented by this Series 2013-2 Supplement and any
other Series Supplement, as applicable, and as otherwise amended, supplemented
or modified from time to time.


“Initial Purchaser”: Each of Morgan Stanley & Co. LLC and Deutsche Bank
Securities Inc.
“Lease Transfer Mortgaged Property”: As defined in the Property Management
Agreement.
“Legal Final Payment Date”: The Payment Date occurring in December 2043.
“Make Whole Payment”: An amount equal to: (A) using the Reinvestment Yield, the
sum of the present values of the scheduled payments of principal and interest
remaining for the Series 2013-2 Notes until the Payment Date that is twenty-four
months prior to the Anticipated Repayment Date, calculated prior to the
application of the Voluntary Prepayment, minus (B)(i) using the Reinvestment
Yield, the sum of the present values of the scheduled payments of principal and
interest remaining on the Series 2013-2 Notes until the Payment Date that is
twenty-four months prior to the Anticipated Repayment Date, calculated after
application of the Voluntary Prepayment with respect to such Initial Series,
plus (ii) the amount of the Voluntary Prepayment that will be allocated on such
Payment Date to the Series 2013-2 Notes.
“Master Indenture”: The Master Indenture, dated December 23, 2013, between
Spirit Master Funding VII, LLC and the Indenture Trustee, as amended,
supplemented or otherwise modified from time to time.
“Maximum Asset Concentrations”: With respect to any date of determination: (i)
with respect to the Asset Concentration for any Business Sector, (a) in the case
of Specialty Retailers as of any Determination Date, a percentage equal to 23.0%
as of such Determination Date, (b) in the case of Automotive Parts and Services
as of any Determination Date, a percentage equal to 25.0% as of such
Determination Date, (c) in the case of Education Facilities as of any
Determination Date, a percentage equal to 10.0% as of such Determination Date,
(d) in the case of Movie Theaters as of any Determination Date, a percentage
equal to 15.0% as of such Determination Date, (e) in the case of Convenience
Stores as of any Determination Date, a percentage equal to 15.0% as of such
Determination Date, (f) in the case of Car Washes as of any Determination Date,
a percentage equal to 15.0% as of such Determination Date and (g) in the case of
any other Business Sector (other than the Restaurants Business Sector, so long
as no related Restaurant Concept exceeds a percentage equal to 10.0%) as of any
Determination Date, a percentage equal to 7.5% as of such Determination Date;
(ii) with respect to the Asset Concentration for any Tenant (including
affiliates thereof), (x) in the case of the largest concentration of Tenants
(including affiliates thereof) as of such Determination Date, a percentage equal
to 12.0% as of such Determination Date and (y) in the case of the 5 largest
concentrations of Tenants (including affiliates thereof) as of such
Determination Date, an aggregate percentage equal to 45.0% as of such
Determination Date; (iii) (a) with respect to the Asset Concentration for any
state (other than Florida or Texas), a percentage equal to 12.5% and (b) with
respect to the Asset Concentration for (X) Florida, a percentage equal to 20.0%
and (Y) Texas, a percentage equal to 20.0%; (iv) with respect to the Asset
Concentration for Leases pursuant to which Tenants pay Percentage Rent, a
percentage equal to 1.0%; (v) with respect to the Asset Concentration for
Mortgaged Properties that are subject to Ground Leases, a percentage equal to
2.0% and (vi) with respect to the Asset Concentration for Mortgage Loans, a
percentage equal to 20.0%; provided that any Protective Mortgage Loans shall not
be included for purposes of determining such Maximum Asset Concentration set
forth in this clause (vi). Any Maximum Asset Concentration percentage may be
increased by up to 15.0% at the direction of any Issuer, without an amendment to
the Indenture or the consent of the Noteholders or any other party, provided
that the Affirmative Rating Condition is satisfied with respect to such
increase.
“Note Rate”: 5.2686%.
“Optional Repayment Date”: The Payment Date occurring in February 2016.
“Post-ARD Additional Interest Rate”: A per annum rate equal to the rate
determined by the Property Manager to be the greater of (i) 5.00% and (ii) the
amount, if any, by which the sum of the following exceeds the Note Rate for the
Series 2013-2 Notes: (A) the yield to maturity (adjusted to a "mortgage
equivalent basis" pursuant to the standards and practices of the Securities
Industry and Financial Markets Association) on such Anticipated Repayment Date
of the United States Treasury Security having a term closest to ten years, plus
(B) 5.00%, plus (C) the Post-ARD Spread.
"Post-ARD Spread" is 2.6%.
“Reinvestment Yield”: The yield on United States Treasury Securities having the
closest maturity (month and year) to the weighted average life of the Series
2013-2 Notes, based on the Anticipated Repayment Date for the Series 2013-2
Notes (prior to the application of any Voluntary Prepayment with respect
thereto), plus 0.50%. If more than one such quoted United States Treasury
Security has the same maturity date, then the yield of the United States
Treasury Security quoted closest to par will be used for this calculation.
“Scheduled Series Balance”: With respect to any Payment Date and the Series
2013-2 Notes, the amount set forth for such date on the Amortization Schedule
annexed hereto as Schedule II.
“Series Account”: As defined in Section 2.01(d).
“Series 2013-2 Note”: Any of the Series 2013-2 Notes with a “Class A”
designation on the face thereof, issued pursuant to this Series 2013-2
Supplement and the Indenture, executed by the Issuer and authenticated by the
Indenture Trustee or the Authenticating Agent, if any, substantially in the form
of Exhibit A-1, A-2 or A-3 attached to the Indenture.
“Series 2013-2 Noteholder”: With respect to any Series 2013-2 Note, the
applicable Noteholder, as such term is further defined in the Indenture.
“Series Closing Date”: December 23, 2013.
ARTICLE II    

CREATION OF THE SERIES 2013-2 NOTES; PAYMENTS ON THE 2013-2 NOTES
Section 2.01.    Designation.
(a)    There is hereby created a Series of Notes to be issued by the Issuer
pursuant to the Indenture and this Series 2013-2 Supplement to be known as
“Net-Lease Mortgage Notes, Series 2013-2.” The Notes shall have the following
Class designation, initial Class Principal Balance, Note Rate and Ratings:
Class
Designation
Initial Class
Principal Balance
Note Rate


Ratings (S&P/KBRA)
Class A
$205,000,000
5.2686
%
+



The Series 2013-2 Notes shall not have preference or priority over the Notes of
any other Series except to the extent set forth in the Indenture. The Series
2013-2 Notes shall not be subordinate to any other Series.
(b)    The initial Payment Date with respect to the Series 2013-2 Notes shall be
the Payment Date occurring on February 20, 2014. The Legal Final Payment Date
with respect to the Series 2013-2 Notes shall be the Payment Date occurring in
December 2043.
(c)    The initial Collection Period with respect to the Series 2013-2 Notes
shall be the period commencing on December 23, 2013 to and including February 7,
2014.
(d)    The Indenture Trustee shall establish on or prior to the Series Closing
Date, one or more segregated trust accounts (collectively, the “Series Account”)
at Citibank, N.A. (or at such other financial institution as necessary to ensure
that the Payment Account is at all times an Eligible Account or a sub-account of
an Eligible Account, in each case subject to an Account Control Agreement), in
its name, as Indenture Trustee, bearing a designation clearly indicating that
such account and all funds deposited therein are held for the exclusive benefit
of the holders of the Series 2013-2 Notes, and the Issuers as their interests
may appear. Each Series Account shall be an Eligible Account or a sub-account of
an Eligible Account. Notwithstanding anything to the contrary in the Master
Indenture, on each Payment Date, amounts then on deposit in the Series Account
shall be added to (and treated as part of) the Series Available Amount with
respect to Series 2013-2 for such Payment Date and distributed in accordance
with Section 2.03. Except as provided in the Indenture, the Indenture Trustee,
in accordance with the terms of this Indenture, shall have exclusive control and
sole right of withdrawal with respect to the Series Account. Funds in the Series
Account shall not be commingled with any other moneys. The Issuer may, from time
to time, deposit amounts (other than amounts that are subject to the lien of the
Indenture) in the Series Account. Any P&I Advance with respect to the Series
2013-2 Notes shall be deposited in the Series Account.
(e)    The Series 2013-2 Notes offered and sold shall be issued in the form of
Book-Entry Notes. The Notes shall be issuable in minimum denominations of
$100,000 and integral multiples of $1,000 in excess thereof.
(f)    A Make Whole Payment shall (subject to Section 2.03 and Section 2.11 of
the Master Indenture) be payable by the Issuer in connection with a Voluntary
Prepayment of the Series 2013-2 Notes. Notwithstanding anything to the contrary
herein or in the Master Indenture, no Make Whole Payment will be required to be
paid (or become due) to the Series 2013-2 Notes in connection with any
redemption, optional redemption or Voluntary Prepayment with respect to of the
Series 2013-2 Notes (a) on a Payment Date that is less than or equal to
twenty-four months prior to the Anticipated Repayment Date for such Series
2013-2 Notes or (b) while an Early Amortization Event or a Series Post ARD Event
is continuing with respect to the Series 2013-2 Notes. For the avoidance of
doubt, a Make Whole Payment with respect to the Series 2013-2 Notes shall not
constitute a payment of interest on the Series 2013-2 Notes.
Section 2.02.    Identification of Mortgaged Properties and Mortgage Loans. The
Mortgaged Properties and Mortgage Loans pledged by the Issuer as of the Series
Closing Date pursuant to the Granting Clause of the Master Indenture are set
forth on, respectively, Schedule I-A and Schedule I-B.
Section 2.03.    Payments on the Series 2013-2 Notes.
On each Payment Date, the Indenture Trustee will apply and will pay the Series
Available Amount with respect to Series 2013-2 for such Payment Date for the
following purposes and in the following order of priority:
(1)    to the holders of the Series 2013-2 Notes, the Note Interest with respect
to such Series 2013-2 Notes for such Payment Date, plus unpaid Note Interest
with respect to such Series 2013-2 Notes from any prior Payment Date, together
with interest on any such unpaid Note Interest at the Note Rate applicable to
such Series 2013-2 Notes;
(2)    (I) so long as no Early Amortization Event or Series Post ARD Event with
respect to the Series 2013-2 Notes has occurred and is continuing, until the
Class Principal Balance of the Series 2013-2 Notes has been reduced to zero, to
the holders of such Series 2013-2 Notes, an amount (to be applied as a principal
payment on the Series 2013-2 Notes) equal to the sum of the Scheduled Principal
Payments for the Series 2013-2 Notes for such Payment Date and all Unscheduled
Principal Payments allocable to Series 2013-2 for such Payment Date; or (II) if
an Early Amortization Event or Series Post ARD Event with respect to the Series
2013-2 Notes has occurred and is continuing, until the Class Principal Balance
of the Series 2013-2 Notes has been reduced to zero, to the holders of the
Series 2013-2 Notes, in respect of unpaid principal of such Series 2013-2 Notes;
(3)    to the holders of the Series 2013-2 Notes, the Make Whole Payments, if
any, due in respect of such Series 2013-2 Notes on such Payment Date, together
with any unpaid Make Whole Payments with respect to such Series 2013-2 Notes
from any prior Payment Date; and
(4)    to the holders of the Series 2013-2 Notes, any accrued and unpaid
Post-ARD Additional Interest and Deferred Post-ARD Additional Interest on the
Series 2013-2 Notes for such Payment Date.
Any Series Available Amount remaining on any Payment Date after the allocations
described above will be paid to the Issuer and released from the lien of the
Indenture.
Amounts properly withheld under the Code by any Person from a payment to any
holder of a Note of interest, principal or other amounts, or any such payment
set aside on the Final Payment Date for such Note, shall be considered as having
been paid by the applicable Issuers to the applicable Noteholder for all
purposes.
Section 2.04.    Interest Calculations. Note Interest, Post ARD Additional
Interest and Deferred Post ARD Additional Interest with respect to the Series
2013-2 Notes shall each be calculated on a 30/360 basis.
ARTICLE III    

REPRESENTATIONS AND WARRANTIES
Section 3.01.    Representations and Warranties.
Each of the parties hereto make the following representations:
(i)    It has full power and authority to execute, deliver and perform its
obligations under this Series 2013-2 Supplement. The performance by such party
of its obligations under this Series 2013-2 Supplement will not conflict with,
or result in a breach of, any of the terms, conditions or provisions of its
organizational documents, or any material agreement or instrument to which it is
now a party or by which it is bound, or result in the violation of any law,
rule, regulation, order, judgment or decree to which it or its property is
subject, except any such conflict, violation or breach that would not result in
a material adverse effect on such party’s ability to perform its obligations
hereunder. The execution, delivery and performance by it of this Series 2013-2
Supplement, and the consummation by it of the transactions provided for herein,
have been duly authorized by all necessary corporate action or limited liability
company action, as applicable. This Series 2013-2 Supplement has been duly
executed and delivered by it and, assuming due authorization, execution and
delivery by each other party hereto, constitutes the valid and legally binding
obligation of it enforceable against it in accordance with its terms (except as
such enforceability may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws affecting
creditors’ rights generally or by general equitable principles, whether
considered in a proceeding at law or in equity and by an implied covenant of
good faith and fair dealing); and
(ii)    No consent, approval, order or authorization of, or declaration, filing
or registration with, any governmental entity is required to be obtained or made
by it in connection with the execution, delivery or performance by it of this
Series 2013-2 Supplement, except such as have already been obtained.
Section 3.02.    No Default. The Issuer hereby represents and warrants to the
Indenture Trustee that, as of the Series Closing Date, no Event of Default has
occurred and is continuing.
Section 3.03.    Conditions Precedent Satisfied. The Issuer hereby represents
and warrants to the Indenture Trustee that, as of the Series Closing Date, each
of the conditions precedent set forth in the Master Indenture to the issuance of
the Series 2013-2 Notes, including but not limited to those conditions precedent
set forth in Section 2.04(d) thereof, have been satisfied.
ARTICLE IV    

MISCELLANEOUS PROVISIONS
Section 4.01.    Ratification of Indenture. As supplemented by this Series
2013-2 Supplement, the Master Indenture is in all respects ratified and
confirmed and the Master Indenture, as so supplemented by this Series 2013-2
Supplement, shall be read, taken and construed as one and the same instrument.
Section 4.02.    Counterparts. This Series 2013-2 Supplement may be executed in
two or more counterparts, and by different parties on separate counterparts,
each of which shall be an original, but all of which shall constitute one and
the same instrument.
Section 4.03.    Governing Law. THIS SERIES 2013-2 SUPPLEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT
OTHERWISE WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES).
Section 4.04.    Beneficiaries. As supplemented by this Series 2013-2 Series
Supplement, the Master Indenture shall inure to the benefit of and be binding
upon the parties hereto, the Series 2013-2 Noteholders, and their respective
successors and permitted assigns. No other Person shall have any right or
obligation hereunder.
Section 4.05.    Non-Petition.
Each of the Noteholders, by its acceptance of a Series 2013-2 Note, and the
Indenture Trustee hereby covenants and agrees that, prior to the date which is
two years and thirty-one days after the payment in full of the latest maturing
Note, it will not institute against, or join with, encourage or cooperate with
any other Person in instituting, against the Issuer any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings, under any federal or state bankruptcy or similar law; provided,
however, that nothing in this Section 4.05 shall constitute a waiver of any
right to indemnification, reimbursement or other payment from the Issuer
pursuant to the Indenture. In the event that any such Noteholder or the
Indenture Trustee takes action in violation of this Section 4.05, the Issuer,
shall file or cause to be filed an answer with the bankruptcy court or otherwise
properly contesting the filing of such a petition by any such Noteholder or the
Indenture Trustee against the Issuer or the commencement of such action and
raising the defense that such Noteholder or the Indenture Trustee has agreed in
writing not to take such action and should be estopped and precluded therefrom
and such other defenses, if any, as its counsel advises that it may assert. The
provisions of this Section 4.05 shall survive the termination of the Indenture,
and the resignation or removal of the Indenture Trustee. Nothing contained
herein shall preclude participation by any Noteholder or the Indenture Trustee
in the assertion or defense of its claims in any such proceeding involving the
Issuer.
Section 4.06.    Non-Recourse.
The obligations of the Issuer under this Series Supplement are solely the
obligations of the Issuer. No recourse shall be had for the payment of any
amount owing in respect of any fee hereunder or any other obligation or claim
arising out of or based upon the Indenture against any member, employee, officer
or director of the Issuer. Fees, expenses, costs or other obligations payable by
the Issuer hereunder shall be payable by the Issuer only to the extent that
funds are then available or thereafter become available for such purpose
pursuant to Section 2.11 of the Master Indenture. In the event that sufficient
funds are not available for their payment pursuant to Section 2.11 of the Master
Indenture, the excess unpaid amount of such fees, expenses, costs or other
obligations shall in no event constitute a claim (as defined in Section 101 of
the Bankruptcy Code) against, or corporate obligation of, the Issuer. Nothing in
this Section 4.06 shall be construed to limit the Indenture Trustee from
exercising its rights hereunder with respect to the Collateral Pool.
Section 4.07.    Amendments. This Series Supplement may, from time to time, be
amended, modified or waived in accordance with Article VIII of the Master
Indenture.
IN WITNESS WHEREOF, the Issuer and the Indenture Trustee have caused this Series
2013-2 Supplement to be duly executed and delivered by their respective officers
thereunto duly authorized and their respective seals, duly attested, to be
hereunto affixed, all as of the day and year first above written.


SPIRIT MASTER FUNDING VII, LLC,
as Issuer


By: Spirit SPE Manager, LLC, its manager


    
By:     
Name:     
Title:




CITIBANK, N.A.,
not in its individual capacity but solely as Indenture Trustee




By:     
Name:     
Title:




SCHEDULE I-A
MORTGAGED PROPERTIES


[Attached]




SCHEDULE I-B
MORTGAGE LOANS


[Attached]




SCHEDULE II
AMORTIZATION SCHEDULE
Date
 
Period
 
Scheduled Series Balance
Series Closing Date
 
0
 
$
205,000,000


2/20/2014
 
1
 
204,351,000


3/20/2014
 
2
 
204,025,000


4/20/2014
 
3
 
203,697,000


5/20/2014
 
4
 
203,367,000


6/20/2014
 
5
 
203,037,000


7/20/2014
 
6
 
202,704,000


8/20/2014
 
7
 
202,370,000


9/20/2014
 
8
 
202,034,000


10/20/2014
 
9
 
201,698,000


11/20/2014
 
10
 
201,360,000


12/20/2014
 
11
 
201,019,000


1/20/2015
 
12
 
200,678,000


2/20/2015
 
13
 
200,335,000


3/20/2015
 
14
 
199,991,000


4/20/2015
 
15
 
199,644,000


5/20/2015
 
16
 
199,296,000


6/20/2015
 
17
 
198,947,000


7/20/2015
 
18
 
198,597,000


8/20/2015
 
19
 
198,244,000


9/20/2015
 
20
 
197,890,000


10/20/2015
 
21
 
197,534,000


11/20/2015
 
22
 
197,176,000


12/20/2015
 
23
 
196,817,000


1/20/2016
 
24
 
196,457,000


2/20/2016
 
25
 
196,096,000


3/20/2016
 
26
 
195,732,000


4/20/2016
 
27
 
195,366,000


5/20/2016
 
28
 
195,000,000


6/20/2016
 
29
 
194,631,000


7/20/2016
 
30
 
194,260,000


8/20/2016
 
31
 
193,889,000


9/20/2016
 
32
 
193,515,000


10/20/2016
 
33
 
193,140,000


11/20/2016
 
34
 
192,763,000


12/20/2016
 
35
 
192,384,000


1/20/2017
 
36
 
192,004,000


2/20/2017
 
37
 
191,622,000


3/20/2017
 
38
 
191,238,000


4/20/2017
 
39
 
190,853,000


5/20/2017
 
40
 
190,465,000


6/20/2017
 
41
 
190,076,000


7/20/2017
 
42
 
189,685,000


8/20/2017
 
43
 
189,292,000


9/20/2017
 
44
 
188,898,000


10/20/2017
 
45
 
188,502,000


11/20/2017
 
46
 
188,104,000


12/20/2017
 
47
 
187,704,000


1/20/2018
 
48
 
187,303,000


2/20/2018
 
49
 
186,899,000


3/20/2018
 
50
 
186,494,000


4/20/2018
 
51
 
186,087,000


5/20/2018
 
52
 
185,678,000


6/20/2018
 
53
 
185,267,000


7/20/2018
 
54
 
184,854,000


8/20/2018
 
55
 
184,440,000


9/20/2018
 
56
 
184,024,000


10/20/2018
 
57
 
183,605,000


11/20/2018
 
58
 
183,186,000


12/20/2018
 
59
 
182,763,000


1/20/2019
 
60
 
182,339,000


2/20/2019
 
61
 
181,913,000


3/20/2019
 
62
 
181,486,000


4/20/2019
 
63
 
181,056,000


5/20/2019
 
64
 
180,625,000


6/20/2019
 
65
 
180,191,000


7/20/2019
 
66
 
179,756,000


8/20/2019
 
67
 
179,319,000


9/20/2019
 
68
 
178,879,000


10/20/2019
 
69
 
178,438,000


11/20/2019
 
70
 
177,995,000


12/20/2019
 
71
 
177,550,000


1/20/2020
 
72
 
177,103,000


2/20/2020
 
73
 
176,653,000


3/20/2020
 
74
 
176,202,000


4/20/2020
 
75
 
175,748,000


5/20/2020
 
76
 
175,292,000


6/20/2020
 
77
 
174,835,000


7/20/2020
 
78
 
174,375,000


8/20/2020
 
79
 
173,913,000


9/20/2020
 
80
 
173,450,000


10/20/2020
 
81
 
172,984,000


11/20/2020
 
82
 
172,516,000


12/20/2020
 
83
 
172,046,000


1/20/2021
 
84
 
171,574,000


2/20/2021
 
85
 
171,099,000


3/20/2021
 
86
 
170,623,000


4/20/2021
 
87
 
170,145,000


5/20/2021
 
88
 
169,664,000


6/20/2021
 
89
 
169,181,000


7/20/2021
 
90
 
168,696,000


8/20/2021
 
91
 
168,209,000


9/20/2021
 
92
 
167,720,000


10/20/2021
 
93
 
167,228,000


11/20/2021
 
94
 
166,735,000


12/20/2021
 
95
 
166,239,000


1/20/2022
 
96
 
165,741,000


2/20/2022
 
97
 
165,240,000


3/20/2022
 
98
 
164,737,000


4/20/2022
 
99
 
164,232,000


5/20/2022
 
100
 
163,725,000


6/20/2022
 
101
 
163,216,000


7/20/2022
 
102
 
162,704,000


8/20/2022
 
103
 
162,190,000


9/20/2022
 
104
 
161,673,000


10/20/2022
 
105
 
161,154,000


11/20/2022
 
106
 
160,633,000


12/20/2022
 
107
 
160,110,000


1/20/2023
 
108
 
159,584,000


2/20/2023
 
109
 
159,056,000


3/20/2023
 
110
 
158,526,000


4/20/2023
 
111
 
157,993,000


5/20/2023
 
112
 
157,457,000


6/20/2023
 
113
 
156,919,000


7/20/2023
 
114
 
156,379,000


8/20/2023
 
115
 
155,836,000


9/20/2023
 
116
 
155,291,000


10/20/2023
 
117
 
154,743,000


11/20/2023
 
118
 
154,192,000


12/20/2023
 
119
 
0






i